                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                            )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )   Case No. 20-CR-0248-CVE-07
                                                     )
GABRIEL VIDALES-MORENO,                              )
                                                     )
                      Defendant.                     )


                                      OPINION AND ORDER

       Now before the Court is defendant Gabriel Vidales-Moreno’s motion for a James Hearing

(Dkt. # 133). Defendant requests a hearing to determine the admissibility of certain out-of-court

statements made by alleged coconspirators or co-defendants in this case against defendant pursuant

to Federal Rule of Evidence 801(d)(2)(E).

                                                I.

       On March 2, 2021, a grand jury returned a sealed superseding indictment alleging that

defendant and nine others participated in a conspiracy to possess with intent to distribute and to

distribute methamphetamine, in violation of 21 U.S.C. §§ 846, and 841(b)(1)(A)(viii) (count 1).

Dkt. # 45. In addition to the conspiracy charge alleged in count 1, defendant is charged with two

counts of using a communication facility in committing or facilitating a drug trafficking offense

(counts 11 and 12), in violation of 21 U.S.C. §§ 843(b), and 843(d)(1). The indictment alleges that

defendant was part of a larger conspiracy to manufacture and distribute methamphetamine that began

in September 2020.      Id. at 1-2.    Counts 11 and 12 allege that defendant inquired about
methamphetamine while on the phone with co-defendant Gerardo Yepez on two separate occasions.

Id. at 7-8.

                                                  II.

        Defendant asks the Court to conduct a pretrial hearing to determine whether coconspirator

statements will be admissible at trial. Dkt. # 133. Under Fed. R. Evid. 801(d)(2)(E), a statement is

not considered hearsay if the court finds that “(1) a conspiracy existed; (2) both the declarant and the

defendant against whom the declaration is offered were members of the conspiracy; and (3) the

statement was made in the course of and in furtherance of the conspiracy.” United States v. Eads,

191 F.3d 1206, 1210 (10th Cir. 1999) (quoting United States v. Caro, 965 F.2d 1548, 1557 (10th Cir.

1992)). For Rule 801(d)(2)(E) to apply, the government must establish the existence of a conspiracy

at some point in its case-in-chief, or the statements must be excluded. United States v. Kaatz, 705

F.2d 1237, 1244 (10th Cir. 1983). A court “can only admit coconspirator statements if it holds a

James hearing [before trial] or conditions admission on forthcoming proof of a ‘predicate conspiracy

through trial testimony or other evidence.’” United States v. Townley, 472 F.3d 1267, 1273 (10th

Cir. 2007) (quoting United States v. Owens, 70 F.3d 1118 (10th Cir. 1995)). A district court may

rely on the statements and observations of other coconspirators to support its finding that a

conspiracy existed. Owens, 70 F.3d at 1124-25. If a coconspirator statement is admissible under

Fed. R. Evid. 801(d)(2)(E), the requirements of the Confrontation Clause of the Sixth Amendment

are also satisfied. United States v. Molina, 75 F.3d 600, 603 (10th Cir. 1996).

        There is no Tenth Circuit precedent requiring a pretrial hearing to determine the admissibility

of coconspirator statements. The Tenth Circuit has stated that it has a “preference” for a district

court to hold a pretrial hearing. United States v. Gonzalez-Montoya, 161 F.3d 643, 649 (10th Cir.


                                                   2
1998). However, the Tenth Circuit has clearly held that this is a preference only, and the district

court retains discretion to hold a pretrial hearing or permit the government to “connect up” the

statements to a conspiracy at trial. United States v. Urena, 27 F.3d 1487, 1491 (10th Cir. 1994). In

this case, the indictment alleges that ten defendants engaged in a conspiracy to distribute

methamphetamine over a period of several months. As a result, a James hearing would take almost

as long as a jury trial. The Court will require the government to lay a proper foundation for

admitting coconspirator statements by offering proof of the conspiracy and each defendant’s

membership in it before seeking to admit the statements, but defendant’s motion (Dkt. # 133) for a

James hearing is denied.

       IT IS THEREFORE ORDERED that defendant Gabriel Vidales-Moreno’s motion for a

James hearing (Dkt. # 133) is denied.

       DATED this 29th day of June, 2021.




                                                 3
